DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Applicant's submission filed on 11/1/2021 has been entered.
Claims 1-3, 5-11, 13, and 15-20 are pending.
Claims 4, 12, and 14 have been cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/1/2021 is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given electronically, by applicant’s representative, Jeff Leaning, on 6/23/2020.
Amendments to the Claims: 
1.	(Currently Amended) A method for updating a Domain Name System (DNS) registry comprising:

receiving a request to update the domain name record of the DNS registrant via a secondary DNS interface at the DNS registry, wherein receiving the request to update the domain name record of the DNS registrant comprises receiving an authorization token of the DNS registrant and the authorization token is not received from the DNS registrar via the secondary DNS interface at the DNS registry; and
modifying, without a need for support of the DNS registrar, the domain name record of the DNS registrant in the database of the DNS registry in accordance with the request.
10. 	(Currently Amended) A method comprising:
receiving, by primary interface service at a Domain Name System (DNS) registry, from a DNS registrar, a domain name of a DNS;
receiving, by a secondary DNS interface service at the DNS registry, from a service provider, an authorization token of the DNS registrant and a request to update information associated with the domain name of the DNS registrant, wherein the authorization token is not received from the DNS registrar at the secondary DNS interface service at the DNS registry; 
verifying the authorization token using an identity service; and
modifying, without a need for support of the DNS registrar, information associated with the domain name of the DNS registrant in accordance with the request.
11. 	(Currently Amended) A system for updating a Domain Name System (DNS) registry, the system comprising:
an identity service configured to authenticate an authorization token received via a secondary DNS interface to the DNS registry database;

a primary DNS interface to the DNS registry database; 
a processor;
a data storage device; and
program instructions stored on the data storage device that, when executed by the processor, cause the system to perform operations comprising:
maintaining a domain name record of a DNS registrant recorded in the DNS registry database by a DNS registrar using the primary DNS interface;
receiving a request from a service provider on behalf of the DNS registrant to update the domain name record of the DNS registrant via the secondary DNS interface[[,]]; and
after authentication by the identity service, modifying, without a need for support of the DNS registrar, the domain name record of the DNS registrant in the DNS registry database in accordance with the request.
Allowable Subject Matter
Claims 1-3, 5-11, 13, and 15-20 are allowed.
REASONS FOR ALLOWANCE
No reasons for allowance are necessary because the record is clear. See MPEP 1302.14(I).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446